DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 February 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 19 January 2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. § 102 in view of Harris have been fully considered and are persuasive. Harris taught a composition wherein n was 2. The applicant has amended the claims so that n must now be 4-60. Accordingly, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yohei et al. (JP 2018006538. From the IDS dated 8 February 2022, hereinafter referred to as “Yohei”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yohei et al. (JP 2018006538. From the IDS dated 8 February 2022, hereinafter referred to as “Yohei”).
As to Claim 1: Yohei teaches a composition containing a polyglycerin derivative with the formula:
	
    PNG
    media_image1.png
    25
    281
    media_image1.png
    Greyscale
 [0009].
Yohei further teaches that R1 should be a hydrocarbon group having 3 or more and 22 or less carbon atoms [0028] and n is 13 or more and 60 or less [0031].
As to Claim 2: Yohei teaches the composition of claim 1 (supra). Using the teachings of Yohei wherein R1 is a 3 carbon hydrocarbon and n is 13 the molecular weight of the compound would be 1022 [0009, 0028, 0031].

Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yohei et al. (JP 2018006538. From the IDS dated 8 February 2022, hereinafter referred to as “Yohei”).
As to Claim 3: Yohei teaches a composition containing a polyglycerin derivative with the formula:
	
    PNG
    media_image1.png
    25
    281
    media_image1.png
    Greyscale
 [0009].
Yohei further teaches that R1 should be a hydrocarbon group having 3 or more and 22 or less carbon atoms [0028] and n is 13 or more and 60 or less [0031]. Yohei further teaches that the compound is mixed with water [0009, 0041].
As to Claim 4: Yohei teaches the method of claim 3 (supra). Using the teachings of Yohei wherein R1 is a 3 carbon hydrocarbon and n is 13 the molecular weight of the compound would be 1022 [0009, 0028, 0031].
As to Claim 5: Yohei teaches the composition and method of claim 3 (supra). The limitations of the semiconductor wafer being a silicon wafer is drawn to an intended use of the surface protectant composition. As Yohei teaches the limitations of claim 3 it is considered to be capable of being used on a silicon wafer. Additionally, Yohei teaches that the polishing composition can be used on a silicon wafer [0001].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coates et al. (US Patent # 3,586,504, hereinafter referred to as “Coates”). Coates teaches a photoresist developer comprising a glycidol moiety (Col. 2, Lines 31-55, Col 3 ,Lines 50-60).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767